McKinney, J.,
delivered tbe opinion of tbe court.
Tbe plaintiff in error was convicted in tbe circuit court of'McMinn county of tbe offence of selling spirituous TÁguor to a sime, under tbe act of 1843, cb. 141.
Beasons in arrest of judgment were filed, and being overruled, an appeal in error lias been prosecuted to tbis court.
Tbe principal reason relied upon is, that there is no prosecutor marked upon tbe indictment; nor is there any endorsement thereon showing that it was sent by tbe Attorney General ex offieio.
Tbis is no sufficient reason for arresting the judgment. 1st. Tbe third section of tbe Act upon which this indictment is founded, in express terms declares <( that no prosecutor shall be necessary on any indictment under tbe first and second sections of tbis Act.”
2d. No exception can be taken, at least after verdict, to the omission of tbe record to show that the indictment was sent by tbe Attorney General ex offieio. Tbe record shows that it was found a true bill, in proper form, and returned into court by tbe grand jury. It could have been sent no otherwise than ex offieio, by tbe Attorney General, whose official signature it bears. And in favor of tbe proceedings of a court of general jurisdiction, it is a.reasonable presumption, that tbe indictment was sent to tbe Grand Jury in tbe mode contemplated by tbe statute; and more especially should tbis presumption prevail over *74tbe objection, taken in the form and stage of the proceedings presented in this record.
Judgment affirmed.